DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph 39, Line 10:  It appears the word –alerter’s—has been misspelled in this line.
Paragraph 80, Line 3:  There is an extra word “it” that also shows a strike-out in this line.
Paragraph 80, Line 6:  The reference number “404” is underlined for some reason.
Appropriate correction is required.

Claim Objections
Claim 19 is objected to because of the following informalities:  Line 8 of claim 19 states that the proximity sensor is configured “to radar to detect”.  The word –radar—is not usually used as a verb.  Is the proximity sensor configured “to use a radar signal”?  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,257,340. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims pertain to similar subject matter, in this case a system for alerting personnel proximate a work zone to a work zone intrusion having three separate elements including the detection unit having a body and at least one proximity sensor, a base station coupled with the detection unit, and a personnel alerter comprising a portable body receiving an alarm signal from one or more of the detection unit and base station wherein the detection unit transmits the alarm signal upon detection of the moving object.
The independent claims of the current application do not mention the Doppler sensor or the base station configured to operably charge the detection unit, thereby rendering the current claims broader than those of the ‘340 reference.

A prior art rejection has not been formulated in this action as the subject matter of the independent claims is very similar to those of the allowed claims of the ‘340 reference.  As stated in the Office action filed 6/23/21 of the 17/089,087 U.S. application, using three separate and distinct elements, in this case the detection unit having a body and at least one proximity sensor, a base station coupled with the detection unit, and a personnel alerter comprising a portable body receiving an alarm signal from one or more of the detection unit and base station wherein the detection unit transmits the alarm signal upon detection of the moving object specifically used for work zone incursion is not found in any obvious combination of the prior art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hathaway et al [US 2016/0304028] relates to oncoming traffic near a construction zone.
Tran [US 2016/0360965] teaches a mesh network in a response appliance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
10/26/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687